i
\r

Me * Case 4:19-cv-05041 Document1 Filed on 12/26/19 in TXSD Page 1 of 22

United States Courts
PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) Southern Distrito Texas
IN THE UNITED STATES DISTRICT COURT DEC 26 2019:
FOR THE DISTRICT OF TEXAS
DIVISION David J, Bradley, Clerk of Court

Lilly Anne Hopkins aka Samuel Hopkins #1986831
Plaintiff's Name and ID Number

 

John 8. Connally Unit

 

Place of Confinement
CASE NO.

(Clerk will assign the number)

 

Vv.

LORIE DAVIS ~ TpCJ-CID Director
PO Box 99, Huntsville, TX 77342

Defendant’s Name and Address
LANNETTE LINTHICUM - TDC3 Health Services Div. Dir.
2 Financial Plaza, Ste 625, Huntsville, TX 77340

Defendant’s Name and Address

DR. JOSEPH PENN ~ UTMB, Head of TDCI Psychiatry
UTMB, 301 University Blvd, Galveston, TX 77555
Defendant’s Name and Address

(DO NOT USE “ET AL.”)

 

 

 

 

INSTRUCTIONS - READ CAREFULLY
NOTICE: oe.
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and deciare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:19-cv-05041 Document1 Filed on 12/26/19 in TXSD Page 2 of 22
FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyoudo not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount ofa filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4, Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE OF THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? YES * NO

B. If your answer to “A” is “yes”, describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)
Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

ann SY

Approximate date of disposition:

 

Rev. 05/15
Il.

Tl.

Case 4:19-cv-05041 Document1 Filed on 12/26/19 in TXSD Page 3 of 22
PLACE OF PRESENT CONFINEMENT: _ John B. Connally Unit

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? _X YES __NO
Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:

A. Name and address of plaintiff: Lilly Anne Hopkins aka Samuel Hopkins #1986831
Connally Unit 7

899 FM 632
Kenedy, TX 78119

 

 

B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1:Lorie Davis - TDCJ-CID Director
P.O. Box 99, Huntsville, TX 77342

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

She is violating my Eighth Amendment rights quaranteed by the U.S. Constitution

Defendant #2: Lannette Linthicum - TDCI Health Services Division Dir. CMHCC member
2 Financial Plaza, Ste 625, Huntsville, TX 77340

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.

She is violating m tohth Amendment ri : :

Defendant #3: Dr. Joseph Penn - UTMB, Head of TDCI Psychiatry
UTMB, 301 University Blvd, Galveston, TX 77555

 

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.
He is violating my Eighth Amendment rights guaranteed by the U.S. Constitution

 

Defendant #4: Robert D. Barrow, M.D. CMHCC Member and Chairperson

 

UTMB, 301 University Blvd, Galveston, TX 77555

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
He is violating my Eighth Amendment rights guaranteed by the U.S. Constitution

 

Defendant #5: See Attached list.

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Rev. 05/15
Case 4:19-cy:05041 Document 1 Filed on 12/26/19 in TXSDAPRag# 2 f922

. . y. a ,
EBn, r OFFICE USE ONLY

Texas Department of Criminal Justice | Grievances: LUW/WY3 FP
| UGI Reed Date: MAR 2 1 2019

STEP 2 OFFENDER HQ Recd Date: MAR 25 208
GRIEVANCE FORM |... (OS-0S~

Offender Name: S OMe y Yo ol AD. TDCI # 19% 43 4 | Grievance Code: LAF

Unit: Tell, yer} Housing Assignment: \Q-(- 37 Investigator ID#:
Unit where incident occurred: _S¥les (hat «_ | Extension Date:

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

 

 

 

 

 

 

 

 

Tam dissatisfied with the response at Step I because...

    

Give reason for ap peal (Be Specific).

         

 

 

 

 

 

 

 

 

 

~~. ay _ i ow
\ DeVere rate Sy pame/ SMA Deneh MW “a te oO x sp tes: ys \ ROD VOM oy €
“7 ( & ‘\ ;
\ NO Oh OPCS A109 FO NCAAY 1B ATA N_Opag WAGE} nN ae NOVZ. Chi. Aas’ Gi «
3 ae A
ed MW Mike, ASNAEy CXOTESSTOA IS COMIN Me Oo atest deal ot GUNS.
5 inCteabed Sell ln atm my Teel Theatunehertal healthy ha» been mode aor of rt
— , “
OA WSs ENCOOTaaed Meio fy WR OA © PPO oT Gipo Whi f\ CT ano. Ae)
- . _ t ,
rset ip he poles. Ve A Mola OUd (Bove Lo0n SeVeye, Gis- Od 4 lene’ ab
vy} ATO MICs Cxorrs < on Lenni o\ Vleane Pig Fic AN in | v ee ay Ad, a) jo”
~ ~ _ =
CLA Vey A@ OPAC ‘OAK ye LV EN CAN CS PIN Dr MG ne wre ~~ NGS Ad Ly 4
lbenedct Sram.
ST
{c) My records,
J-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix G
¢

Case 4:19-cv-05041 Document 1 Filed on 12/26/19 in meee 5 of 22
Be a . -

 

 

 

 

Offender Signature: owutl Hephunss | i Date: {20 JQuy

Grievance Response:

A review of your medical grievance and documentation has been completed regarding your medical request to have a pass for longer hair
and panties.

According to the medical documentation you were seen in the gender dysphoria clinic on 01/30/2019. You feel having these things would .
improve your thoughts of suicide and self-harm. Unfortunately medical has no control of these policies set forth by TDC) regarding the length
of your hair or panties. You are advised to continue to attend your scheduled appointments with the gender dysphoria clinics and to discuss
feelings of self- harm with the mental health staff. All policies and procedures have been followed.

Documentation in the medical record indicates you have been afforded access to proper medical care in accordance with Correctional

Managed Health Care Policy E.37.1. You are advised to submit a Sick Call Request if you feel your condition has changed and warrants further
evaluation.

STEP II MEDICAL GRIEVANCE PROGRAM _. -
OFFICE OF PROFESSIONAL STANDARDS :

 

 

 

 

 

I-128 Back (Revised 11-2010)

 

 

 

 

 

 

 

 

 

 

co , _'TOCJHEALTH SERVICES DIVISION Sl. A |
Signature Authority: . Date: AC
Returned because: “Resubmit this form when corrections are made. OFFICE USE ONLY
‘ Initial Submission _ CGO Initials:
C1. Grievable time period has expired. Date UGI Recd:
[-] 2. Megible/Incomprehensible.* | Date CGO Reed:
Cl 3. Origin al s not submitted. * (check one)___ Screened _ Improperly Submitted
Se ene . Comments: -—--- — eee ee ee
CI 4, Inappropriate/Excessive attachments.* Date Returned to Offender:
L] 5. Malicious use of vulgar, indecent, or physically threatening language.| 2"! Submission CGO Initials:
Oo. Inappropriate.* Date UGI Reed:
Date CGO Recd:
(check one)___ Screened _ Improperly Submitted
Comments:
CGO Staff Signature: Date Returned to Offender:
, 3= Submission CGO Initials:
Date UGI Recd:
Date CGO Recd:
(check one)___ Screened ___" Improperly Submitted
Comments:
Date Returned to Offender:

 

Appendix G

 
/ Case 4:19-cv-05041 Bocument1 Filed on 12/26/19 in TXSD Page 6 of 22

 

_ OFFICE USE ONLY .

; Grievance #: fO146 1G £63
OFFENDER DAG

Date Received:
STEP I GRIEVANCE FORM te Dues F-38-/9

= Grievance Code: ody
Offender Name: CS omuel Mo olkins TBCE # 19 ah 3b 4\ Investigator ID #: OAS Zs
Unit: Jelfacd Housing Assignment: = By So
MAR Gs id

Unit where incident occurred: Telfer Date Retd to Gffender:

Texas Department of Criminal Justice

 

Extension Date:

 

 

 

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results of a wee WY, hearin

Who did you talk to (name, title)? Medco i mame vials brord induc Dr som When? 2/1) 4
What was their response? VC) ad hoes askal © ELE) i o d R

What action was taken? N Leeda OTo, b ene Sea ‘ \stnbmet ad tin withheld

State your grievance in the spece provided. Please state who, what, when, where and the disciplinary case number if appropriate

The Ww PTH Stondovds of-Lore,( Soe) pro. me Mne skanlonda picts! of Tad Vil vals tabeth
Gender) si) Norra & sie CON Cats ove Ween Olen Wit che IM CCAS CA \ Ca SOCTuAA.
“on Whew hy inthe Rone etal SSO “ Var oes

Perle soe Wee nt
The SOU ourttincs + “Foetal

 
 

AM

      
  
 
  

  

     
  

as Silas gales mtn Col

. : OTA. CA ec ANE of LY Wives soe} acy” tryed © AC.
i ae er the SOU- Mae WA Genter role. ond Ox%dregciva Ore

acai ge hyn. Se reed hormanes, a. passiale,
Agee wD gener rahe ot not SUIS, others Mou Needle us LA atherwords tremor ps

gener do Waa etek hoa pec ames Mone, ~ nd Amused
Tsaw Ye Gordon dbhe GD climein Galveston an) 1 29/2019 Per our scat Shes gly,
_oarlo do tpeok GD uit We saath opine. Seoul Leto help teat oa
_treahment sua og orler ole, and exp Pasi. Seno p
—ktentinenk oot OA iA Se S0C) bulss ask o\owed-be do sok T combmebed the Medias
Cam pletiats ‘Coordinator athe Tend (ark dan conicuved Wars Gaderetnads AG. Dar
We aen |

Fahad “hoe! tig

moe
|

“3-127 Prant (Revised 11-2010) YOUR SIGNATURE I5 REQUIRED GN BACK OF THIS FORM (OVER)
| .

 

 

 

 

  
   
 

 

 
Case 4:19-cv-05041 Document1 Filed on 12/26/19 in TXSD Page 7 of 22

a t a
* a ‘ ‘

 

 

 

 

 

Sood rachel can hel sear espn a SPD Bettina

apt ond pec Ove acid onal Core o> Needed
3Mender Sign: e:—daml Hap ia , . Date: :Q)7 [ave

Grievance Response:

 

Electronic medical record review indicates you have been afforded access to care regarding your Gender Dysphoria.

Medical does not have purview over security clothing and hair guidelines and you will need to address those issues with the
unit TDCJ Administrator. -

:

Signature Authority: fl. Lb. __. Date: PEE
U vou are dissatisfied with the Step I respongf v ‘ou May subGieh ae pt ) € nyestigator within 15 days from the date ef the Step } response.
State ihe reason for appeal on the Step 2 Form. = - Gi

Returned because: .* Resubmit this form when “PM, SE aes.made.

 

un

 

 

 

 

 

= a
PTL. Grievable time period hasexpired BG EB cee

: : | : - CE RI 47
cr 2 Submission | in ex s. * / . GRFIC LU SE ONLY
— . . , . Initial Submission UGH initials.
P43. Originais not submitted.
=: . . Grievance #:
iuid. Inappropriate/Excessive attachments. * “ ine Criteria U

\ . Soree ening Criteria Used: cee a
P45. No documented attempt aiinformal resolution. * " ” tho, _
= Lo Date Recd from Offender: ee
i 26. No requested relief is-stated, . : uo oo ae “re ‘
= : Date Returned tu Offender:
i_J7. Malicious use of vulgar, indecent, or physically ihr * 32. Submissi . :
ot Submission TE Initials:

oy &£  DEOMISSIOT UG! Fnitials:

Las: The issue presented is not grievable. . a
vot * = Grievance F:

 

TO Red + Pefar agape . a :
; 39. Redundant, Refer to grievance # , ; Screening Criteria Used:

Date Recd from Offender:

i LO. Mlegible/lncomprehensible. *

‘ i I * , ‘ . ay
i_j ! 1. inappropriate. * ae Date Returned to Offender: oe
UGI Printed Name/Signature: ; : __ 3Submission © UGI {nitiats:,

 

Grievance #:

Application af the screening criteria for this grievance is net expected to adversely
Affect the offender's health.

  

Screening Criteria Used: _

Date Recd from Offender:

Medical Signature Authority: Date Returned to Offender:

  
 

 

 

 

1-127 Back (Revised 11-2010)
Case 4:19-cv-05041 Mocument 1 Filed on 12/26/19 in TXSD PagR BR 1G aig

 

t OFFICE USE ONLY

Texas Department of Criminal Justice | crievance#: 10/9076 £43
UGH Reed Date: _ MAR 1-4 2019
STEP 2 OFFENDER HO Reca Date: _MAR 18 2019

| GRIEVANCE FORM patedue:__C )! I -Q 4
Offender Name:_S omuet Hooaliias Toct# |9R68S\__ | Grievance coe: GAL

Unit: Tedford Housing Assignment: vee (37) : Investigator ID#: __ 10352

Unit where incident occurred: , d G Gal Extension Date:

 

 

 

 

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be .
accepted. You may not appeal to Step 2 with a Step | that has been returned unprocessed.

 

Give reason for appeal (Be Specific). __/ am dissatisfied with the response at Step 1 because...
71 & Wording othe aie AOOlTed, IA Sponse tp TES ponae | ANSWe peh; Wicle' Texas

_

S+ RT UAE Whe —XP ci) Y Bronk Y OATile WEL le), S A 70 e ( ry dey! Ae BED slmot

     

On o ka gota nett Cpe oni pa Ocovir lio con sle reso si but 0

 

 

 

Es In : J :
Malogementeoi Ty alan oletu_adoninste a

4 0 Us BP Neo pur Pe Te os Stahstes T on be. permrted to recetve So e Dopecr sp
ay

Ar. COYL ok} AC DraresdigAnd Soi) bb DeheaTL_T Al. einake gosta d Td AAT AM > sa)
TS al tp POILA a NOTHD $ OLS A dd VAdTe sith, tts D Te S ACh) @ How ont

 

 

re en ADT DAS ONS) CX Sp CYR wn _|A Wc Soece

 

Appendix G
Case 4:19-cv-05041 Document 1 Filed on 12/26/19 #1 TXSD Page 9 of 22

woe ponSiacig “nefeg ands 4p Martneeitonenh, Please sorte Step | sort oi Toe Pomoc

(cc\ Creu. rehutned
Machen = ons RV afl. 10190148 03

 

 

 

Offender Signature: Jamu Mophuis Date: 3] 1/2019

Grievance Response:

 

In your Step 1 medical grievance, you stated you are not receiving appropriate treatment for your Gender Dysphoria by not receiving not
receiving individualized treatment options. You are requesting to receive care recommended regarding gender expression and to be
evaluated for and receive additional care.

Review of the health record reveals documentation to support the response at Step 1. Further review shows you continue to be followed by
the mental health department concerning your Gender Dysphoria. As stated in the Step 1 response, any issues you may have concerning
clothing, hair length, or your request for makeup should be addressed with the warden at your unit of assignment, as these issues do not fal!
under the purview of the medical department. Review of the documentation shows you have received appropriate medical and mental
health treatment in accordance with Correctional Managed Health Care Policy E-37.1.

You are advised to submit a Sick Call Request if you feél your physical or meérital condition has changed’ to warrant further evaluation. "~

~~ TEP II MEDICAL GRIEVANCE PROGRAM © = Li
OFFICE OF PROFESSIONAL STANDARDS Dee se [0 Aw IA.

ty) De LL ot ERY! ES Livin

  

Signature Authority:

 

 

 

 

 

 

 

 

 

 

 

 

“Returned because: *Resubmit this form when corrections are made. “ OFFICE USE ONLY
oo, Initial Submission ‘CGO Initials:
CJ 1. Grievable time period has expired. ; _| Date UGI Recd:
L]' 2. Mlegible/Incomprehensible.* Date CGO Reed:
oO 3. Originals no t submi tted. * : (check one) __ Screened ____Improperly Submitted
Oo x TS es Comments: ~ =
4, Inappropriate/Excessive attachments. Date Retumed to Offender.
-EJ-5, Malicious-use of vulgar; indecent, or physically threatening language. -2"! Submission — ‘+ CGO Initials: ___-
C].6. Inappropriate.® ee see ne. , | Date UGI Reed: :
. . Date CGO Recd:
~~ , , ee , (check one) __Screened ___Improperly Submitted ~
- . - : Comments: <---> =:
CGO Staff Signature: ve "| Date Returned to Offender: .
. "| 3"\Submission CGO Initials:
‘Date UGIReod:___ ws vee
: Date CGO Recd:
. _ (check, one) _ —Sereened ... ‘ ____Tinproperty Submitted”
‘Comments: .

 

 

: Date Returned to Offender: _ _

 

 

 

_ Appendix G

  
Case 4: 19- -cv-05041 Document 1 Filed on 12/26/19 ir SD gor gS Be?

 

A

ev .
" OFFICE USE ONLY

Texas Department of Criminal Justice | Grievance « LIAS 3hg

. UGI Recd Date: OO-| i-/ i
STEP 2 OFFENDER JUN 2.6 2019

HQ Recd Date:

GRIEVANCE FORM |, O7-a¢

Offender Name; 52muel_ Hopkins TDCJ #1986831 Grievance Code: : OF
Unit; 1e tort CY Housing Assignment: P=O=ITT loc-¢ | ) Investigator ID#: JQUYS

—_SE eer Lo.
Unit where incident occurred: Telford Extension Date: C ( 0

 

 

 

 

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your ‘Step 2 appeal to be:
i. accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

 

 

. Give. reason. fo appeal (Be Specific). Tam dissatisfied with the. response at Step ‘7 because...
T. ‘am: Stranggender and diagnosed: with gender. dysphoria. TDCI ‘medical: ‘has’ asked= -that T- address my ~

 

 

concerns. gith security. TDCI medical staff and administration are well aware that. treatment of

 

this condition is a serious medical need and inadequate treatment jeopardizes an. individual's

 

Poysical health and mental well being. Medical has noted that I would -benefit fram some_elements

 

or "gender role and expression", the first treatment option listed in..the Standards of Care (S0C}

 

the accepted treatment standards for gender dysphoria. Failure to provide treatment in accord

 

with need places persons with gender dysphoria at substantial risk of serious harm that- includes

 

depression, anxiety, mental impairment, physical self-harm, and suicide. Refusal to provide

 

treatmant’ “an Spite of being aware of the serious. harm caused by : the, ifatlure to treat indicates

 

6

deliberate. ‘indifference: ‘to.a serious medical need, a possible vidlatiom of the. Fighth.. ._

 

Amendment's prohibition of cruel and unusual punishment.

 

Staff at Telford Unit have dsnied my request for gender role and expression. Specifically I

 

have been denied posession of panties and the ability to grow my hair to the length allowed

 

other women on women's Units and this is a denial of an essential part of my gender role.and

 

expression. As a documented transgender female I am requesting to wear the same clothing and

 

follow the same policy that a cisgender woman would be.allowed to follow.

 

Medical has advised me to speak with security and/or the warden of my unit. I contacted ail

 

three wardens on my unit and no one has responded, I filed the Step 1 and was wunsuccesful.in

 

my attempts to recieve important elements of gender role and expression.

 

McConnell Unit has allowed 3 inmates to grow their hair and it can be dane here. Panties

 

Create no issue and could be issued just like the bras are. What I am asking for can be done and

 

isn't unreasonable. In addition it would stop the forced masculinization that causes me a great
I-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

 

Appendix G
Case 4:19-@¥;05041 Document 1 Filed on 12/26/19 in TXSD Page 11 of 22

ie. ee ?

deal ofirdistress and has resultt@lin the substantial risk of serious harm listed in the first

paragraph, all of whith have been documented in my record as a result of the forced masculinizat

TE

-zation “and denial of gender role and expression congruent with my gender identity.

 

 

 

 

 

 

Co "
Offender Signature: dam Haphind Date: é/ IH] 20 9
Grievance Response:

“Your step 2 grievance has been investigated by this office. You were appropriately advised at
_ Step i 1 level. Please refer to that response. ‘No further action is warranted.

 

 

 

 

 

 

Returned because: " “Resubmit this form when corrections aremade.~~"""""" ~~ "~~~ ~ ORFICE USE ONLY

      

_—_ cece cnet es Luu va . «-|Unitial Siibmission.__ _CGO Initials
- ime ie period: Chas’ expired: arent 81% a Fe, Bled ts we Yaa? Dag ee “Date UGT Reed? Mei attn OE Bilad Etta Vid eR TSE

 

 

 

Oo 2. ‘legible/Incomprehensible.* Date CGO Recd:

oO 3 Originals not submitted. * (check one)___ Screened Improperly Submitted
Comments:

 

C4. Inappropriate/Excessive.attachments.* 0.0 8... oe ee

(]..5.. Malicious. use.of vulgar, indecent, or-physically threatening language. |..2" Submission . .... .. ....-CGO Initials:____-

” Date Retumed to Offender,

 

: Date CGO Reed:

 

 

 

 

 

 

   
  
 
 

; Date UGI Récdd:
Date:CGO- Reed: Screesit cyeroges he teu ten)

| Ck(checkone) Screened... Improperly Submitted...

 

 

  

“| Comfen

 

 

| Date:Retumedito Offender:

 

 

 

 
 

eyo oy és on ‘Sy In TXSD Raops ZB 23
. | \\ OFFICE USE ONLY
Texas Department of Criminal Justice | crevances: XO/10 F¥ZIO

, i eed Date: APR il 2019
SPE P 2 7 OFFENDER _— APR 22 2018

  

 

; HQ Reed Date: ‘
GRIEVANCE FORM Date Due: (5% - 24
Offender Name: Samuel Hopkins TDCJ #_1986831 Grievance Code: SIA

Unit: Telford Housing Assignment: le oe BT: LIF Si / Investigator 1D#: 312 ;
Unit where incident occurred: _Telford Extension Date: Ap

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

 

 

 

 

 

 

~ Give reason for appeal (Be Specific). _ am dissatisfied with the response at Step 1 because...
The statement that I made in the Step 1 still stands. Per Texas Gov't Code § 501.004 "The

department may allow inmates to wear underwear not furnished by the department." My panties were

Aot_issued by the department but were handmade Bar _ ago ile Mrs ughes may not recall the
seizure of my panties ave Ii e dou at Sgt. Shaw does. Regarding Hughes, upon arrival at
the pot Mrs. Hughes discovered 3 pairs of panties in my bra bag. I did explain that I ama

pa = rT.

Nedical about it and since "medical" consisted of one employee with only a roster of incoming

 

 

 

inmates the results were as expected. Sgt. Shaw was a different story altogether. We had extensive,

 

interaction that night. The entire top row 12-C-36 to 12-C42 was sent to the dayroom in boxers,

 

T wore shorts and a bra. In the dayroom he pointed at my chest and asked "what is that" referr-
ing_to to my bra, T said it was a bra, He asked if they sold that on commissary (implying contra
eband},I explained that "no, they issue them to me because I have breasts". He ordered me to get
a t-shirt. IT complied. He.then supervised the ransacking of my house. He asked how many bras
inmates were allowed to have, then accused me of lying, telling me that I can get in big trouble
For lying to an officer. He loudly mocked my conservative briefs when they were found calling
them a thong to the entire section, whereupon I Loudly demanded confiscation papers. I said that
they were not a thong, said that I have medical recommendations for them and that I'm suing for

 

trans rights. I had to be calmed down by 12-C-41 and 12-C-42 as I was manic by‘this point. I was

 

yelling for a minute or two about my panties. When the shakedown was finished he repeated my

 

sell number and said he would provide me with confiscation papers. No papers were provided and

 

low it appears that Sgt. Shaw is denying the whole incident.

 

In both cases officers were within their rights to seize my panties but by law they could

 

also have allowed me to retain them. There was a choice. Both offivers were informed that I have

 

jender dysphoria and have medical recommendations for them. Sgt. Shaw displayed derision and

 

naliciousness showing deliberate indifference to my medical needs. Panties have created mo threa

 

to security, have been rather unremarkable until I came to this unit where the officers keep

 

confiscating them. As it helps me with my gender dysphoria I will of course replace them. It

 

jothers no inmates, as a woman in fact it is expected. Forced Masculinization is bizarre and

 

 

-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix G
Case'4: A9- “CV: 705041 Document 1 Filed on“f2/26/19 in TXSD Page 13 of 22

cruel, it is a form of punishment not inflicted on cisgendered females, only to thea

transgender ones. It causes distress to many transgender inmates like myself. In this case

 

it is cléarly ‘aiehoice as the law permits the department to allow us to wear underwear not

 

furnished by the department yet the department is nonetheless seizing them.

 

Co)
Cffender Signature: Jom. Hephina : ‘Date: u| 15 / 19

 

Grievance Response:

An investigation was conducted into your request. Inventories reviewed do not reveal panties.
Unless these items are specifically assigned to you as are the bras, they will not be allowed. No
~ further action is warranted.

e

senate anor: PE T. PHIL! Ips - | _ Date: 1-114

 

 

 

Returned because: sheodbmit this form when corrections are made. GEFICE USE ONLY

\ ; . Initial Submission CGO Initials:
LI 1. Grievable time period has expired. Date UGI Recd:
(| 2. Wegible/incomprehensible.* . Date CGO Recd:

‘ie 3. Originals not submi tted. * . - : (check cne) Screened _ Improperly Submitted
, Comments:
Li 4

. Inappropriate/Excessive attachments.* Date Retumed to Offender
[1] 5. Malicious use of vulgar, indecent, or physically threatening language. "2" Submission CGO Initials:
Date UGI Recd:
Date CGO Recd:

 

 

 

 

CI 6. Inappropriate.”

 

(check one)___ Screened __Improperly Submitted
Comments:
CGO Staff Signature: . . Date Returned to Offender:
3" Submission CGO Initials:
Date UGI Recd:
. Date CGO Reed:

 

 

 

(check one) Screened Improperly Submitted

Comments:

 

 

Date Returned to Offender:

 

 

1-128 Back (Revised 11-2010) Appendix G
Case 4:19-cv-05041 Document 1 Filed on 12/26/19 in TXSD_ Page 14 of 22

1 a . .

 

OFFICE USE ONLY

Texas Department of Criminal Justice | Grievance 4: 9-0 i i Qn

i UGI Recd Date:
STEP2 —__ oFFenver iui 2a

HQ Recd Date:

! GRIEVANCE FORM |, ni Or
Offender Name:_222Uel Hopkins TDCJ #1986831 Grievance Code: 5 0 U
Unit: Te}#ord | | z ! } Housing Assignment: A220 57° Investigator ID#: 10742 la 5 1D

Unit where incident occurred: — Telford | laC~¥ \ Extension Date:

 

 

 

 

 

 

 

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step | that has been returned unprocessed.

 

Give r reason ‘for appeal (Be Specific). Tt am dissatisfied with the response at Step 1 because...
As I statetl. to Sgt.” “Oakes” “ths, issue is’ forced masculinization or alternativey’ restrictipa

 

n gender. role and expression As. I stated in the step 7 : omy: hair was ‘in compliance.--As--I- --—- --

 

xplained to Sgt Jakes the individuals targetted that day were: all transgender, we. tend. to..

 

ear our hair longer, Sgt Raggs: just happened tobe -the one cracking downonus but.really it...

 

ould have been anyone. I do not know, if his actions were motivated by.animus or not, The.
ssue boils down to the first and last paragraph of the Step 1. Please note that mv hair was in

 

ompiliance when I was forced to cut it and that T am complying with stated grooming policy.

 

owever please note that forced masculinization is causing me extreme distress, -It has

 

esulted in suicidal ideation and self mutilation all of which: mental’ health is aware of. On

.

x

 

he day of my forced haircut I was able to-.get help From mental. health but ultimately it..did..

 

asult in self injury. Sgt Oakes is correct in that I am actively trying to get the issue-of--

 

ander Tole and expression resolved. I have medical recommendations that have not resulted in-.

 

dy accommodations and have been pushed back onto having me, not medical, address this with

 

2curity. I have attempted to do so, even going so far as to contact all 3 wardens on my unit.

 

rey did not respond. As far as I can tell no one has actually looked into even the possibility

fF accommodating my medical needs.

 

 

Longer hair has presented no security issues on female units, apparently isn't being used to

 

nuggle contraband or is easily searchable. The largest prison system in the country outside

 

F Texas, the Federal Bureau of Prisons, has had no issues with longer hair and has been =lic

ane Le

 

Llowing hair of any length since at least 1996. What is going on here is that TDCI has decided

 

3 rigidly enforce gender stereotypes and not permit gender role and expression for: the

 

vansgender female inmates such as myself. This has resulted in psychological harm as well as

 

ttual physical harm.
1-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

 

Appendix G
Case 4:19-cv-05041 Document 1 Filed on 12/26/19 | in -TXSD Page 15 of 22

j

 

Bo, ‘ | boo
CC Copy retained. - po
sh (

 

 

 

 

 

Offender Signature: _ owl Hap tins Date: 6) Ih 019

 

 

Grievance Response: os .- :
Da ~s ;
6 < : 3
‘ . :
a wena om. ~ nee oe penne ee wane ~ on an ee “i we “ pe peneen a pm eeepc meen ee cerpen ee ot -

       

tS +8 “wait se “ale wee No’ fet

 

 

Signature Authority: — LY b /__.. Date: __ 9 wha cf 7

Returned because: -*Resubmit this form when corrections are made. ~*~ ~~ Tyee" OFFICE USE ONIY ‘
me .. . | Initial Submission _ CGO Initials:

! it NLT ghetto “9a GT REE” LAE Gea ate 4 Reed einte
LJ 2« Ilegible/Incomprehensible.* | Date CGO Reed:

Cl] 3. ori ginals not submitted. * (check one)___ Screened Improperly Submitted

 

   

     

 

Comments: --
[1.4 Inappropriate/Excessive attachments.*. --- -| Date Retimned to Offender

LJ. 5, Malicious use of vulgar, indecent, or-physically threatening language.|: 2" Submission ...... ... .. -..-.-.-CGO Initials: __.....

. Date CGO Reed:

 

   

 

     
 
  
  
 
   
 

DateRettimed:ta.Offender:

 

   

| Date UGL Recd:!:
Date‘CGO. Recd; Bort ¢} hs ote usin ent

“(check one)___ Screened _. Improperly Submitted ___

 

“Commentsx2.

 

 

  

- Date: Retorned:to. Offender: ---

 
Case 4:19-cv-05041 Document 1 Filed on 12/26/19 in TXSD Page 16 of 22
ATTACHMENT TO SECTION IV PARTIES TO THIS SUIT

Defendnat #5; Ben Raimer, M.D. - CMHCC Member
UTMB, 301 Uiversity Blvd, Galveston, TX 77555
He is violating my Eighth Amendment rights guaranteed by the U.S. Constitution

Defendant #6; Cynthia Jumper, M.D. - CMHCC Member
UTMB, 301 University Blvd, Galveston, TX 77555
She is violating my Eighth Amendment rights guaranteed by the U.S. Constituion

Defendant #7; Erin tlyrick - CMHCC Member
UTMB, 301 University Blvd, Galveston, TX 77555
They are violating my Eighth Amendment rights guaranteed by the U.S. Constitution

Defendant #8; Preston Johnson, Jr. - CMHCC Member
UTMB, 301 University Blvd, Galveston, TX 77555
He is violating my Eighth Amendment rights guaranteed by the U.S. Constitution

Defendant #9;F. Parker Hudson IIIT, M.D. - CMHCC Member
UTMB, 301 University Blvd, Galveston, TX 77555
He is violating my Eighth Amendment rights guaranteed by the U.S. Constitution

Defendant #10; John Burmusa, M.D. - CMHCC Member
UTMB, 301 University Blvd, Galveston, TX 77555
He is. violating my Eighth Amendment rights guaranteed by the U.S. Constituion

Defendant #71; Kelly Garcia - CMHCC Member
UTMB, 301 University Blvd, Galveston, TX 77555
She is violating my Eighth Amendment rights guaranteed by the U.S. Constitution
VIL.

VII.

Case 4:19-cv-05041 Document 1 Filed on 12/26/19 in TXSD Page 17 of 22
STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,

when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number

and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.
See Attached.

 

 

 

 

 

 

 

 

 

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

See Attached.

 

 

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Lilly Anne Hopkins, Samuel Thomas Hopkins, Sugar Bear, Sammi

 

B. List all TDCJ-CID identificaiton numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

#1 986831

 

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES X NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

. Court that imposed sanctions (if federal, give the district and division):

Case number:

 

 

1
2
3. Approximate date sanctions were imposed:
4

. Have the sanctions been lifted or otherwise satisfied? YES NO

Rey. 05/15
Case 4:19-cv-05041 Document 1. Filed on 12/26/19 in TXSD Page 18 of 22 C
ATTACHMENT TO SECTION V STATEMENT OF CLAIM

Plaintiff Lilly Anne Hopkins, legal name Samuel Hopkins TDCI #1986831, is an.
incarcerated male-to-female transsexual/transgender individual.-She has had permanent
and irreversible changes to her body as part of her transition and is living to
the fullest extent possible as a woman. Respectively she requests the court, and
the parties to this action, to use female pronouns in referencing her. Hoth of
the gender specialists treating her have also acknowledged her as a transgender
female and have adopted the use of female pronouns.

Plaintiff Lilly Anne Hopkins has been diagnosed with Gender Dysphoria (GD),
previously known as Gender Identity Disorder (GID). GD is a condition related
to clinically significant distress caused by a discrepancy between a person's
gender identity (internal sense of whether one is male or female) and sex assigned
at birth (and the associated gender role and/or primary or secondary sex characteristics).
GD, if left untreated, can result in clinically significant psychological distress,
‘dysfunction, debilitating depression, and for some suicidality and death.

From the summer of 2003 until the time of her incarceration in December of
2012 the plaintiff lived part time as a woman. In jail and initially in prison
the plaintiff attempted to hide her transgender status but could not stand the
intense distress of not treating her condition, ultimately leading to an exceptional
number of suicide attempts before finally deciding to get help. In January of 2016
she’ sought Hormone Replacement Therapy (HRT). She sought help multiple times but
was unsuccessful when parties involved refused to make the appropriate referrals
and assist her. The consequences of lack of initiation of hormones when medically
necessary include a high likelihood of negative outcomes such as surgical self-treatment
by autocastration, depressed mood, dysphoria and or suicidality. In March of 2016
Plaintiff planned for and successfully castrated herself. The plaintiff was sent
to a mental health unit following the incident and it was there that she informed
them that she would likely kill herself within the year. Three months later plaintiff
attempted suicide by slitting her throat and severing her jugular veins, she was
life flighted. She still had not received care for her GD at this point.

In December af 2016 plaintiff began receiving HRT to treat her GD. Plaintff's
hope for living at this point was to live as a woman, she could no longer endure
the thought of living as a man. Plaintiff then and to this point has been treated
in accordance with Correctional Managed Health Care (CMHC) Policy G-51.11 "TREATMENT
OF OFFENDERS WITH INTERSEX CONDITIONS GR GENDER DYSPHORIA FORMALLY KNOWN AS GENDER
IDENTITY DISORDER" which is established by the Correctional Managed Health Care
Committee (CMHCC). G-51.11 provides for one treatment option, and one treatment option only
for GD, HRT. There is in effect a blanket ban on all other treatment options regardless
of an individual's needs.

Beginning in 2018 and continuing to present the GD specialists have noted
self-harm, self-mutilation, and suicidal ideation in patient regarding her gender
Tole and expression and have noted that patient would benefit from longer hair
and female garb. But the GD specialists are not allowed to provide this care which
is the very first treatment option listed in the Standards of Care (SOC) put out
by the Wlorld Professional Association of Transgender Health (WPATH). The SOC
represents the generally accepted standards of care in treating GD and is even
referenced in Policy G-51.11. This significant distress, self-harm, self-mutilation,
and suicidal ideation noted by the gender specialists have been brought to the
attention of Dr. Joseph Penn, head of TDCI Psychiatry, who directly oversees the
GD specialists. The GD specialists have noted that plaintiff would benefit from
longer hair and female garb but by policy are not able to provide this care. They
have also noted increased dysphoria, distress, and suicidal ideation related to
forced masculinization but again are unable to prevent this by allowing the plaintiff
female gender role and expression. They are prevented by CMHC policy and by TDCI
policy.

Defendant Lorie Davis has control and influence over the clothing and grooming
standards. The grooming standards that are being forced on plaintiff are male
Case 4:19-cv-05041 Document 1 Filed on 12/26/19 in TXSD Page 19 of 22
ATTACHMENT TO SECTION V STATEMENT OF CLAIM - PAGE 2

grooming standards, hair cut up the back of the neck and around the ears and kept
short. The clothing issued to the plaintiff is male clothing only with the excption
of a sports bra as the plaintiff has breasts. The plaintiff endures forced masculine
gender expression through clothing and grooming.

TDCI has female grooming standards and female clothing items that if applied
to plaintiff's care would allow her to receive the beneficial treatment that the
GD specialists believe would help plaintiff, but the plaintiff has.not been granted
an exception, Furthermore the medical policies and institutional policies prevent
the specialists from providing needed care based upon the plaintiff's individual
needs, not because the care isn't necessary, but because of policy. The GD specialists
and Dr. Penn are aware that the imposition of male clothing and grooming eradicates
plaintiff's female gender role and expression causing extreme distress and placing
her at a substantial risk of serious harm. This has been documented consistently
from 2018 to present.
Case 4:19-cv-05041 Document 1 Filed on 12/26/19 in TXSD Page 20 of 22
ATTACHMENT TO SECTION VI RELIEF

Plaintiff seeks an injunction ordering TDCI to permit plaintiff the use of
female grooming standards.

Plaintiff seeks an injunction ordering TDCI to provide plaintiff with and
allow the use of all clothing approved for and provided to female inmates within:
TDCI.

Plaintiff seeks a declaratory judgement and injunction ordering the UTMB ‘
Dr's and gender specialists to provide plaintiff with individualized care based

upon her specific needs for treatment of Gender Dysphoria.

Plaintiff seeks a declaratory judgement and injunction ordering CMHCC, UTMB,
and TDCI to craft and implement a new version of Policy G-51.11 that will provide
for individualized treatment of Gender Dysphoria based upon patients! needs.

Plaintiff seeks costs of suit.

Plaintiff seeks any other relief which the court deems appropriate.
Case 4:19-cv-05041 Document 1 Filed on 12/26/19 in TXSD Page 21 of 22

C. Has any court ever warned or notified you that sanctions could be imposed? YES X NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

Executed on: Of /A014 Lilly Anne Hopkins aka Samuel Hopkins
DATE

 

 

 

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my

current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4, Junderstand I am prohibited from brining an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless J am under
imminent danger of serious physical injury.

5. Iunderstand even if] am allowed to proceed without prepayment of costs, Iam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this e ley enth day of Necember , 20 \9

(Day) (month) (year)

uo

Lilly Anne Hopkins aka Samuel Hopkins

phi.) ole Naatwk

ature of Plaintiff)

 

   

  

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

Rev. 05/15
L
itl
Myc Te
Wu
wy
VA

Som an
PAKGNSOHOES
@Wcument 1 Filed
ed on 12/2
6/19 in @

  

Canal
NOM (\ i
ayy Ph gu
enedy, 1X M9ai\ 9 gees?
a

peat aaey oe" ek O! of Court

_ 9 at Moat
en
an d St +
Southern cis aa

P.0, Box 61010.
